J-A02023-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TRAVIS TARRELL GREEN-WEBB                  :
                                               :
                       Appellant               :   No. 391 WDA 2021

       Appeal from the Judgment of Sentence Entered February 18, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0002040-2020


BEFORE:      OLSON, J., MURRAY, J., and PELLEGRINI, J.*

DISSENTING MEMORANDUM BY MURRAY, J.:                FILED: MARCH 8, 2022

        Because I disagree with the Majority’s disposition downgrading

Appellant’s conviction for disorderly conduct under 18 Pa.C.S.A. § 5503(a)(1)

from a misdemeanor to a summary offense, as well as the Majority’s

disposition vacating Appellant’s conviction for disorderly conduct under

§ 5503(a)(4), I respectfully dissent.

        Importantly, the parties stipulated to the facts of record, which are

limited to the Affidavit authored by Officer Di Cesare. See Majority at 2-4;

see also Affidavit of Probable Cause, 2/10/20, at 2; N.T., 2/18/21, at 2, 8-

11.     After reviewing the Affidavit and hearing argument, the trial court

concluded there was “no doubt in the court’s mind that [Appellant’s] conduct

caused substantial inconvenience and amounted to disorderly conduct as

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A02023-22



described in Section 5503A1 and B and A3 and B, and also 5503A4.” N.T.,

2/18/21, at 11.

      While   the   Majority   agrees    with   Appellant’s   conviction     under

§ 5503(a)(1), it finds the evidence “insufficient to establish the grading of the

offense as a misdemeanor … under Section 5503(b).” Majority at 8.

      The disorderly conduct statute provides for grading, in entirety, as

follows:

      (b) Grading.--An offense under this section is a misdemeanor of
      the third degree if the intent of the actor is to cause substantial
      harm or serious inconvenience, or if he persists in disorderly
      conduct after reasonable warning or request to desist.
      Otherwise disorderly conduct is a summary offense.

18 Pa.C.S.A. § 5503(b) (emphasis added).

      The Majority begins its analysis by noting the Commonwealth indicated

at oral argument “that reducing the conviction to a summary offense was

appropriate.” Majority at 7. However, the Commonwealth was not so clear

in its appellate brief, and acknowledged that Appellant, despite multiple

requests, persisted in his conduct. See Commonwealth Brief at 15 (Appellant

“continued to resist cooperating”). The Commonwealth states:

            Given the sparse record, it cannot be affirmatively asserted
      that [A]ppellant’s conduct delayed clearance of the construction
      area that morning, but a reasonable inference, which is proper
      under sufficiency analysis, is that it did cause some delay. This is
      especially true since a supervisor of the construction company had
      to call police because “there were vehicles parked within the
      construction area in which they were to work.” Appellant’s
      tirade certainly caused three other police officers to
      respond to the disturbance. He ignored efforts to have the
      situation explained to him and continued to resist

                                      -2-
J-A02023-22


       cooperating, even though he knew that the construction site
       needed to be cleared. His anger and obstinacy were such that
       when his girlfriend asked him to calm down, his response
       was to scream: “Get me the fucking keys to the car! I’m moving
       my car! I ain’t paying you shit! You ain’t taking my car!” Having
       to forcibly remove an angry, hostile person from a car is fraught
       with risk and danger. Not only to the police, but to bystanders as
       well. His confrontational profane threats and his active
       defiance of police instructions risked escalating the
       situation, especially if his behavior was keeping workers
       from their jobs. His clenched fists demonstrated he was willing
       to physically confront anyone who tried to stop him from moving
       his car.

Commonwealth Brief at 15-16 (emphasis added).

       The Majority cites authority from the Pennsylvania Supreme Court,

recognizing that the grading of disorderly conduct “focuses on the offender’s

behavior.” Majority at 7 (citing Commonwealth v. Fedorek, 946 A.2d 93,

101 (Pa. 2008) (italics in Majority, underline in original)).1   In concluding

Appellant’s behavior was “insufficient to establish the grading of the offense

as a misdemeanor,” the Majority reasons “there is no showing that Appellant

intended to cause substantial harm or serious inconvenience or that his

conduct went on for a long period of time after the police told him to cease

and desist.” Id. at 8. The Majority adds that the “Affidavit does not set forth

____________________________________________


1 The Supreme Court also stated that “when the judiciary is required to resolve
an issue concerning the elements of a criminal offense, its task is
fundamentally one of statutory interpretation, and . . . [t]o determine the
meaning of a statute, a court must first determine whether the issue may be
resolved by reference to the express language of the statute, which is to be
read according to the plain meaning of the words.” Fedorek, 946 A.2d at 98
(citations omitted).



                                           -3-
J-A02023-22


how long the incident lasted so that the impact of his conduct could be

determined.” Id.2 Critically, the length of the disorderly conduct is not a

grading factor. See 18 Pa.C.S.A. § 5503(b).

       As the Majority notes, we must view the evidence and all reasonable

inferences in the light most favorable to the Commonwealth as the verdict

winner, and may not substitute our judgment for the trial court sitting as the

factfinder.      See    Majority     at   5    n.4   (citation   omitted);   see   also

Commonwealth v. Goldman, 252 A.3d 668, 673 (Pa. Super. 2021). Any

doubt about Appellant’s guilt is for the factfinder, and if the record supports

the verdict, it may not be disturbed. Id. Furthermore, “[t]he Commonwealth

may sustain its burden of proving every element of the crime by means of

wholly circumstantial evidence.” Commonwealth v. McConnell, 244 A.3d

44, 48 (Pa. Super. 2020).

       Upon review, I would conclude that the evidence supports the trial

court’s grading of Appellant’s conviction as a misdemeanor, consistent with

the disjunctive elements of 18 Pa.C.S.A. § 5503(b) (disorderly conduct is a

misdemeanor if the actor’s “intent … is to cause substantial harm or serious

inconvenience, or if he persists in disorderly conduct after reasonable

warning or request to desist.”) (emphasis added). The Affidavit describes



____________________________________________


2 Appellant likewise asserts that “the mandate of Section 5503(b) was not
sufficiently established. As noted above, there was no evidence indicating
how long the incident lasted.” Appellant’s Brief at 38.

                                           -4-
J-A02023-22


Appellant persisting in his conduct despite requests from multiple people to

stop. See, e.g., Majority at 3-4, citing Affidavit at 2 (“Ms. Hairston was telling

[Appellant] to calm down”; “[Appellant] continued screaming profanities on

the street with parents and children walking nearby and construction workers

present”; “Ms. Hairston continued to scream at [Appellant,] asking him to stop

behaving belligerently.   He refused.”; “Officer Marculaitis gave [Appellant]

multiple order[s] to step out of the vehicle”). I dissent on this issue because

the record supports Appellant’s conviction of misdemeanor disorderly conduct

under §§ 5503(a)(1) and (b).

      I would also affirm Appellant’s conviction of disorderly conduct under §

5503(a)(4), which provides that a person is guilty of disorderly conduct if he

“creates a hazardous or physically offensive condition by an act which serves

no legitimate purpose.”

      Again, the Majority mentions that at “oral argument, the Commonwealth

indicated its agreement on this issue.”     Majority at 10.    The Majority also

recognizes that the Commonwealth equivocated on the issue in its brief. Id.

The Majority vacates Appellant’s conviction under § 5503(a)(4) based on its

finding that Appellant’s behavior “did not create a risk or hazard to anyone[,

and] there was no evidence that any person or property was placed in harm’s

way as a result of Appellant’s conduct[.]” Id. at 11. Because the record does

not support the Majority’s conclusion, I respectfully dissent.




                                      -5-
J-A02023-22


      The trial court found Appellant “created a hazardous and offensive

barrier to the orderly process of municipal government.” Trial Court Opinion,

5/5/21, at 2. Viewing the evidence most favorably to the Commonwealth and

the trial court, I agree.

      The Commonwealth stated there “is not a lot of relevant case law dealing

with 5503(a)(4),” and that it “defers to this Court’s decision as to whether

Appellant’s conduct violated 18 Pa.C.S.A. § 5503(a)(4).” Commonwealth Brief

at 20. However, the Commonwealth observed:

             In the present case, causing a profane disturbance at a
      construction site at 7:45 a.m., getting into a vehicle that is about
      to be towed and refusing to exit it while knowing that the area had
      to be cleared of cars so that construction work could begin,
      causing police to use physical force, and then threatening police
      officers with a veiled challenge to engage in physical
      confrontation, created a hazardous condition.

Commonwealth Brief at 22.

      The Commonwealth cited Commonwealth v. Love, 896 A.2d 1276 (Pa.

Super. 2006), which is instructive.         In Love, this Court affirmed the

appellant’s convictions for disorderly conduct under § 5503(a)(4), stating that

the appellant “had jumped from his seat[] while disrupting [court] proceedings

. . . and publicly and angrily vocalized his disagreement with the court’s order.”

Love, 896 A.2d at 1286. We “emphasized that [a]ppellant’s actions occurred

in a crowded courtroom in which [others] were present.” Id. Significantly,

      [The a]ppellant physically confronted [a deputy sheriff] in an
      effort to prevent him from carrying out his official duties.
      Inherent in the act of physically attempting to impede a law
      enforcement officer from carrying out his or her official

                                      -6-
J-A02023-22


        duties in the public arena is the risk of creating
        a condition hazardous or physically offensive in nature.
        Appellant created that risk here. As we have held, “[t]he reckless
        creation of a risk of public alarm, annoyance or inconvenience is
        as       criminal       as        actually     causing        such
        sentiments.” Commonwealth v. Reynolds, 835 A.2d 720, 731
        (Pa. Super. 2003) (quoting Commonwealth v. Lutes, 793 A.2d
        949, 962 (Pa. Super. 2002)). Accordingly, we determine that the
        evidence was sufficient to convict Appellant of disorderly conduct
        under Section 5503(a)(4).

Id. (emphasis added).

        The above reasoning supports the trial court’s determination that

Appellant “created a hazardous and offensive barrier to the orderly process of

municipal government.” Trial Court Opinion, 5/5/21, at 2. “Officer Di Cesare

was working construction detail in full uniform.” Majority at 2, citing Affidavit

at 2.    “Officer Rosetti was also assigned to the construction detail (in full

uniform) … along with Officer Marculaitis and Chief Kokoski.” Id. at 3, citing

Affidavit at 2.     Similar to Love, Appellant “physically confronted” law

enforcement to prevent the carrying out of official duties (i.e., facilitating the

towing of vehicles from a posted “No Parking” construction area), as Appellant

“continued screaming profanities” and “quickly opened the car door and

jumped in the driver’s seat,” refused requests to exit the car, and physically

resisted officers’ attempts to remove him. See id.

        In addition to Love, we addressed § 5503(a)(4) more recently,

explaining:

              Concerning § 5503(a)(4), a “‘hazardous condition’ is a
        condition that involves danger or risk.” Commonwealth v.
        Williams, 394 Pa.Super. 90, 574 A.2d 1161, 1164 (1990). “The

                                      -7-
J-A02023-22


     dangers and risks against which the disorderly conduct statute
     are directed are the possibility of injuries resulting from public
     disorders.” Id.

Commonwealth v. Mauz, 122 A.3d 1039, 1042 (Pa. Super. 2015) (emphasis

added).

     Consistent with the foregoing, I would affirm Appellant’s conviction of

disorderly conduct under § 5503(a)(4).

     In sum, I would affirm Appellant’s convictions of misdemeanor

disorderly conduct under 18 Pa.C.S.A. §§ 5503(a)(1) and (a)(4).




                                   -8-